Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00217-CV
____________
 
DAWN L. RHODES, Appellant
 
V.
 
FINANCIAL FEDERAL CREDIT, INC., Appellee
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 02-01046
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 20,
2002.  On January 8, 2004, this Court
ordered the cause abated after notification that appellant had petitioned for
bankruptcy protection.  On October 13,
2004, appellant notified this court that she had been granted a discharge under
the Bankruptcy Code and that the debt giving rise to the judgment being
appealed was included in the discharge. 
Accordingly, appellant requested we dismiss the appeal as moot.  See Tex.
R. App. P. 42.1.  By order issued
this date, the appeal is ordered reinstated for the purposes of considering
appellant=s motion and disposing of the
appeal.  Appellant=s motion is granted.  




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.